Citation Nr: 1631043	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  14-20 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Haddock, Counsel



INTRODUCTION

The Veteran had active service from October 2006 to January 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Sioux Falls, South Dakota Department of Veterans Affairs Regional Office (RO).  

In his June 2014 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for June 2016.  However, the Veteran failed to appear for the scheduled hearing and did not request that the hearing be rescheduled.  The Board therefore considers his request to be withdrawn.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required regarding the hearing loss claim to obtain a current and clarifying audiological evaluation.  In a June 2011 VA examination report, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
10
30
15

Speech audiometry revealed speech recognition ability of 100 percent bilaterally.

In a private July 2012 audiological report, the examiner noted a mild to severe sensorineural hearing loss of the left ear.  The audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
35
60
65

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.

On the authorized audiological evaluation in January 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
15
30
30

Speech audiometry revealed speech recognition ability of 96 percent bilaterally.

Accordingly, although the private 2012 audiological evaluation showed hearing loss for VA purposes, it is unclear if those results are valid, based on the later showing in a 2013 VA examination report that there is no left ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2015).  Remand is thus required for another examination to clarify these results.  

Remand is required regarding the claim for the right knee disorder to obtain a VA examination.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, at the time of the Veteran's October 2007 separation examination, he reported a history of knee trouble.  In a May 2011 statement, the Veteran reported that he began having knee trouble during basic training caused by running and that this pain was aggravated during his deployment to Afghanistan.  VA treatment records from 2013 indicate complaints of right knee pain and a diagnosis of right knee chondromalacia patella.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his right knee disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must elicit a full history of the Veteran's right knee symptoms from the Veteran, noting that he served in Afghanistan and his military occupational specialty was combat engineer.

Second, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed right knee disorder, including chondromalacia patella, had its onset in or is otherwise related to active military service.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate VA examination to determine the etiology of the bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail.  All testing, to include an audiogram, must be performed.  The Veteran's entire claims file and this remand must be made available and reviewed by an appropriate VA examiner.  An explanation for all opinions expressed must be provided.  

The examiner is reminded that VA law and regulation does not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.  It is requested that the examiner record a detailed history of in-service and post-service noise exposure.  After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any current hearing loss is related to the Veteran's period of military service, or to any incident therein, to include as due to noise exposure.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




